Citation Nr: 0724668	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-16 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to specially adapted housing or a home adaptation 
grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1974 to December 
1975.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified before the undersigned at a 
videoconference hearing conducted in November 2006; a 
transcript is of record in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran has requested entitlement to a special home 
adaptation grant and/or specially adapted housing.  She 
asserts that her service-connected low back and bilateral 
lower extremity post-polio syndrome require that she adapt 
her house to accommodate her conditions.  She says she has 
fallen several times due to lower extremity weakness and 
fatigue.  

The veteran is service-connected for degenerative joint 
disease (DJD) with chronic low back L4-5, with lumbar 
lordosis, assigned a 40 percent disability evaluation; post-
polio syndrome of the right lower extremity, assigned a 40 
percent disability evaluation; and post-polio syndrome of the 
left lower extremity, assigned a 20 percent disability 
evaluation.  Her combined service-connected disability 
evaluation is 90 percent.  She has also been assigned a total 
(100 percent) rating based on individual unemployability due 
to service-connected disabilities.

The Board notes that whether or not the veteran is entitled 
to specially adapted housing hinges on the evaluations 
assigned to the service-connected disabilities, since 
entitlement to this benefit requires the presence of a 
permanent and total service-connected disability due to (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; or (3) the loss or loss of use of 
one lower extremity, together with residuals of organic 
disease or injury or with low of use of one upper extremity, 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or wheelchair.  38 U.S.C.A. § 2101(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.809 (2006).

However, the examinations of record, conducted in December 
2004 and August 2005, do not provide an adequate basis upon 
which to accurately evaluate the service-connected disorders.  
Each of these examinations specifically noted that the claims 
folder had not been available for review at the time of the 
examinations.  The examiner in August 2005 noted that 
"[f]urther comments may be required in this veteran if the 
C-file can be made available for review."  The Board finds 
that such a review is essential in this case since this 
examiner indicated that it was difficult to assess her lower 
extremity neurological involvement since the veteran did not 
cooperate with the examination.  At the time of the December 
2004 examination, the examiner included an addendum in which 
it was stressed that the claims folder had not been made 
available and that all the information utilized for the 
purpose of the examination had been obtained solely from the 
veteran.  Clearly, without access to the claims folder, an 
accurate evaluation of the veteran's low back could not have 
been made.  

In addition, the veteran has indicated that she has applied 
for Social Security Administration (SSA) benefits.  No 
attempt has been made to obtain any records from SSA.  VA's 
duty to assist requires obtaining a copy of the decision and 
the supporting medical records upon which an SSA award was 
based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Because such records may be useful in adjudicating the 
veteran's claim, the Board finds that an effort should be 
made to obtain them.

The veteran is hereby advised of the importance of reporting 
to any scheduled VA examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The SSA must be contacted and 
requested to provide copies of all records 
relied upon in awarding the veteran's 
benefits.  A copy of any Administrative 
Law Judge's decision, if done, must also 
be included.  All efforts to obtain these 
records must be documented for the record.  
If no records are available, it must be so 
stated, in writing, for the record.

2.  The veteran should be afforded 
appropriate VA examination (e.g., 
orthopedic and neurological) of the 
service-connected DJD with chronic low 
back pain at L4-5 with lumbar lordosis and 
bilateral lower extremity post-polio 
syndrome, in order to assess the current 
nature and degree of severity of these 
conditions.  The claims folder must be 
made available to the examiners to review 
in conjunction with any such examination, 
and the examiner(s) must indicate in the 
examination report(s) that the claims 
folder was so reviewed. 

a.  Specifically, the orthopedic 
examination must indicate whether there 
is unfavorable ankylosis of the entire 
spine due to the service-connected DJD 
of the low back.

b.  The neurological examination should 
indicate whether the veteran suffers 
from paralysis of the sciatic nerve to 
the extent that there is paralysis of 
either foot.

c.  All indicated special studies 
deemed necessary must be conducted.  A 
complete rationale for any opinions 
expressed must be provided.

3.  Once the above-requested development 
has been completed, the veteran's claim 
for entitlement to specially adapted 
housing or a home adaptation grant must be 
readjudicated.  If the decisions remain 
adverse to the veteran, she and her 
representative must be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


